

Exhibit 10.1


INVESTMENT AGREEMENT
 
THIS INVESTMENT AGREEMENT (together with all Exhibits and Schedules attached
hereto, which are incorporated herein and constitute part hereof, this
“Agreement”) is dated as of the Effective Date (as defined below), by and among
PANACELA LABS, INC., a Delaware corporation (the “Company”), CLEVELAND BIOLABS,
INC., a Delaware corporation (“CBLI”), and Open Joint Stock Company “RUSNANO”, a
company organized under the laws of the Russian Federation (“Rusnano” and,
together with CBLI, the “Investors” and the Investors, together with the
Company, the “Parties” and, each, a “Party”).
 
RECITALS
 
A.           CBLI caused the incorporation of the Company in Delaware on March
18, 2011 and the formation of Limited Liability Company “Panacela Labs”, a
limited liability company formed under the laws of the Russian Federation (the
“Russian Entity”) on July 14, 2011 in anticipation of the transactions
contemplated hereby. The Company is the sole participant of the Russian Entity.
 
B.           The Parties shall exercise their best efforts to carry out a
complete cycle of development, research, performance of clinical trials,
production and sales of innovative pharmaceutical Portfolio Drugs (as defined
below) to be used for treatment of oncological, infectious or other diseases in
the Russian Federation and leading global markets to be selected by the
Investors, to be implemented through the Company and the Russian Entity.
 
C.           In furtherance of the foregoing, the Investors wish to participate
in the ownership and operation of the Company and through it, of the Russian
Entity, in accordance with the terms and conditions of this Agreement and other
Transaction Agreements as defined and referred to herein.
 
D.           The Parties desire to confirm their agreement to consummate the
transactions contemplated by, and on the terms and subject to the conditions set
forth in, this Agreement and the other Transaction Agreements on the Closing
Date (as defined below), and to set forth the various agreements and actions to
be taken by the Parties in order to do so.
 
NOW, THEREFORE, in consideration of the foregoing premises, agreements and the
mutual covenants herein contained and upon the terms and conditions hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be mutually bound, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
As used in this Agreement, in addition to the various terms defined elsewhere in
this Agreement, the following terms shall have the following meanings:
 
(a)                 “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly Controls or is Controlled by or is under
common Control with such Person.

 
 

--------------------------------------------------------------------------------

 
 
(b)                 “Business Day” means a day (other than a Saturday or Sunday)
on which banks are generally open for business in Moscow, the Russian
Federation, and New York, New York, the United States of America.
 
(c)                 “Business of the Company” has the meaning set forth in
Section 2.1.
 
(d)                 “Business Plan” means a document prepared by the Chief
Executive Officer of the Company and approved by the board of directors of the
Company in accordance with Section 2.2, which consists of a detailed investment
plan and an action plan for fulfillment of the Project’s goals. Business Plan
shall be adopted for a seven-year term and shall consist of the following main
parts: the Milestones, an action plan in respect of fulfillment of the
Milestones, including a plan for scientific and research works and technological
developments, and a financial plan that includes but is not limited to (i)
profit and loss forecast, (ii) cash flow forecast and (iii) balance sheet
forecast.
 
(e)                 “Bylaws” has the meaning set forth in Section 3.1(c).
 
(f)                 “CBLI Subscription Agreement” means that certain
Subscription Agreement, dated as of the Closing Date, between CBLI and the
Company.
 
(g)                 “CCF” means Cleveland Clinic Foundation, a non-profit Ohio
corporation.
 
(h)                 “CCIA” means Children’s Cancer Institute Australia for
Medical Research, an Australian not for profit medical research institute with
registration number ACN 072 279 559.
 
(i)                 “Charter” has the meaning set forth in Section 3.1(c).
 
(j)                 “Closing” includes the Initial Closing, the Second Closing,
the Third Closing and the Fourth Closing, and the term “Closings” means all of
the foregoing, collectively.
 
(k)                 “Closing Date” means, unless the context otherwise requires
and unless otherwise expressly stated herein, the date on which the Initial
Closing occurs under this Agreement.
 
(l)                 “Common Stock” means the shares of common stock, par value
$0.001 per share, of the Company.
 
(m)                 “Company Escrow Account” means the operating bank account
established by the Company with a commercial bank of its choice in the U.S.,
which shall at all times comply with the requirements of Section 6.6(c)-(d).
 
(n)           “Company Escrow Agreement” means that certain Company Escrow
Agreement or similar agreement, dated as of the Closing Date, among the Company,
JPMorgan Chase Bank, National Association, and Rusnano.
 
(o)           “Company Indemnitees” has the meaning set forth in Section
10.1(b).

 
2

--------------------------------------------------------------------------------

 

           (p)           “Control” means possession, directly or indirectly, of
power to direct or cause the direction of management, business, decisions or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise) of any other Person, provided
that, in any event, any Person which owns, directly or indirectly, a majority of
the securities having ordinary voting power or otherwise the majority of votes
for the election of directors or other governing body of a corporation or a
majority of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person (whereby their correlative meanings,
“Controlled by” and “under Control” shall be construed accordingly).
 
(q)           “Co-Investor” has the meaning set forth in Section 5.4.
 
(r)           “Effective Date” means the date on which all Parties will have
executed and delivered this Agreement.
 
(s)           “Fiscal Year” means the period starting on January 1 and ending on
the following December 31 (both dates inclusive).
 
(t)           “Fourth Closing” has the meaning set forth on Schedule 5.1(c)(ii)
hereto.
 
(u)           “Governmental Body” means any federal, state, municipal, local or
foreign governmental authority, department, commission, board, bureau,
regulatory or administrative agency or official, court, tribunal,
instrumentality, political subdivision or taxing authority.
 
(v)           “Initial Closing” has the meaning set forth in Section 5.1.
 
(w)           “Intellectual Property Agreements” means all of the license and/or
sublicense agreements, assignment agreements, letter agreements,
acknowledgements and amendments listed on Exhibit A.
 
(x)           “Knowledge of CBLI” or words of similar import means the knowledge
of CBLI after reasonable investigation.
 
(y)           “Knowledge of the Company” or words of similar import means the
knowledge of the Company after reasonable investigation.
 
(z)           “Law” means any federal, state, local, municipal, foreign,
international, multinational, or other constitution, law, statute, treaty, rule,
regulation, ordinance, code, binding case law or principle of common law.
 
(aa)         “Litigation” means any action, suit, investigations proceeding or
litigation.
 
(bb)        “Liens” means all claims, liens, charges, encumbrances and security
interests of any kind or nature whatsoever.
 
(cc)         “Losses” means any and all damages, fines, fees, taxes, penalties,
deficiencies, losses and expenses, including interest, reasonable expenses of
investigation, court costs, reasonable fees and expenses of attorneys,
accountants and other experts or other expenses of Litigation or other
proceedings or of any claim, default or assessment (including reasonable fees
and expenses of attorneys incurred in connection with the investigation or
defense of any claim, default or assessment or asserting or disputing any rights
under this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
(dd)        “Milestones” means key events (indicators) of the Project which are
essential for fulfilment of interim and ultimate objectives of the Project
specified in Schedule 1(dd) hereto.
 
(ee)         “Monitoring Regulation” means the Regulations on Monitoring and
Control of the OJSC “RUSNANO” Investment Assets Used by the Company and the
Russian Entity attached as Schedule III to the Stockholders Agreement, as the
same may be updated or supplemented by Rusnano from time to time.
 
(ff)           “New Board” has the meaning set forth in Section 7.1(vi)(C).
 
(gg)        “Note” means that certain Convertible Promissory Note made by the
Company for the benefit of CBLI in the principal amount of $300,000 on July 8,
2011, as amended and restated by the date of the Initial Closing.
 
(hh)        “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award.
 
(ii)           “Other Indemnitees” has the meaning set forth in Section 10.1(c).
 
(jj)           “Person” means any individual, corporation, company, limited
liability company, partnership, joint venture, trust, association,
unincorporated organization, or other entity or group, including any
Governmental Body.
 
(kk)         “Plan” means the Company Stock Plan adopted effective July 21,
2011, together with ancillary agreements, instruments and documents annexed
thereto and part thereof, as the same may be modified or amended from time to
time.
 
(ll)           “Portfolio Drugs” means the pharmaceutical drug candidates set
forth on Schedule 1(ll) hereto.
 
(mm)       “Pre-Closing Escrow Agreement” means that certain Escrow Agreement,
dated as of the date of this Agreement, among the Company, Rusnano and JPMorgan
Chase Bank, National Association, in its capacity as the escrow agent thereunder
with respect to the funds to be released upon the Initial Closing consummated
under this Agreement.
 
(nn)        “Preferred Stock” means the shares of Series A Preferred Stock, par
value $0.001 per share, of the Company.
 
(oo)        “Project” has the meaning set forth in Section 2.1.
 
(pp)        “Proprietary Information” has the meaning set forth in Section 9.2.
 
(qq)        “Released Parties” has the meaning set forth in Section 8.2.
 
(rr)          “Releasing Parties” has the meaning set forth in Section 8.2.

 
4

--------------------------------------------------------------------------------

 
 
(ss)         “RPCI” means Roswell Park Cancer Institute, a New York Public
Benefit Corporation.
 
(tt)          “Russian Entity” has the meaning set forth in the recitals hereto.
 
(uu)        “Russian Entity Special Account” means the bank account of the
Russian Entity established pursuant to the Special Account Agreement, which
shall at all times comply with the requirements of Section 6.6(a)-(b).
 
(vv)        “Rusnano Subscription Agreement” means that certain Subscription
Agreement, dated as of the Closing Date, between Rusnano and the Company.
 
(ww)       “Russian Entity Charter” has the meaning set forth in Section 3.2(b).
 
(xx)          “Second Closing” has the meaning set forth on Schedule 5.1(c)(ii)
hereto.
 
(yy)        “Service Agreement” means that certain Service Agreement between the
Company and the Russian Entity, relating to the provisions of certain services
in respect of the Project by the Company to the Russian Entity.
 
(zz)          “Shares” has the meaning set forth in Section 5.1(b)(iii).
 
(aaa)       “Special Account Agreement” means that certain Special Account
Agreement, dated as of the Closing Date, among the Russian Entity and Open Joint
Stock Company “Alfa Bank” or any other bank agreed by the Parties.
 
(bbb)      “Stockholders Agreement” means that certain Stockholders and Investor
Rights Agreement, dated as of the Closing Date, among the Company, CBLI, Rusnano
and the other stockholders of the Company party thereto.
 
(ccc)       “Subsidiary” means, with respect to a specified Person, any other
Person of which securities or other interests having the power to elect a
majority of that other Person’s board of directors or similar governing body, or
otherwise having the power to direct the business and policies of that
corporation or other Person (other than securities or other interests having
such power only upon the happening of a contingency that has not occurred) are
held by the specified Person or one or more of its Subsidiaries.
 
(ddd)      “Third Closing” has the meaning set forth on Schedule 5.1(c)(ii)
hereto.
 
(eee)       “Transaction Agreements” means, collectively, this Agreement, the
Pre-Closing Escrow Agreement, the Intellectual Property Agreements, the
Stockholders Agreement, the CBLI Subscription Agreement, the Rusnano
Subscription Agreement, the Special Account Agreement, the Company Escrow
Agreement and the Warrants.
 
(fff)       “Transferred IP” has the meaning set forth in Section 2.1.

 
5

--------------------------------------------------------------------------------

 
 
(ggg)      “US GAAP” means U.S. generally accepted accounting principles and
practices for financial reporting as in effect from time to time and applied
consistently throughout the periods involved.
 
(hhh)      “Warrants” means, collectively, the First CBLI Warrant, the Second
CBLI Warrant, the First Rusnano Warrant and the Second Rusnano Warrant (each
such term as defined in Section 6.5 herein), each dated as of the Closing Date,
to be issued by the Company to each Investor on the terms set forth therein and
in this Agreement, and the term “Warrant” means any thereof.
 
(iii)          “Withdrawing Party” has the meaning set forth in Section 8.2.
 
ARTICLE II
 
BUSINESS OF THE CORPORATION
 
2.1           Scope of Business.  The Parties shall exercise their best efforts
to carry out a complete cycle of development, research, performance of clinical
trials, production and sales of innovative Portfolio Drugs to be used for
treatment of oncological, infectious or other diseases in the Russian Federation
and leading global markets to be selected by the Investors (the “Business of the
Company”).  The Business of the Company will be carried out through the Company
and its wholly-owned subsidiary, the Russian Entity, the activities of which
shall comply with this Agreement, including without limitation, Section
6.6.  The activities of the Company and the Russian Entity will utilize the
intellectual property listed on Schedule 2.1(i) hereto as specifically provided
for in the Intellectual Property Agreements (the “Transferred IP”) and the
intellectual property resulting from research and development activities of the
Company and the Russian Entity as provided for in Section 6.3 and as expected by
the Parties to occur in development stages listed on Schedule 2.1(ii) hereto
(the foregoing activities as applicable from time to time, the “Project”).
 
2.2           Business Plan.  The New Board shall approve a Business Plan of the
Company no later than 30 days after the date on which the Initial Closing
occurs.  At least 60 days prior to the completion of each Fiscal Year of the
Company, the New Board or each subsequent board of directors of the Company
will, subject to compliance with the terms of this Agreement and the other
Transaction Agreements, adopt a revised Business Plan for each subsequent Fiscal
Year.
 
ARTICLE III
 
FORMATION OF THE COMPANY AND THE RUSSIAN ENTITY
 
3.1           Formation, Charter and Capitalization of the Company.
 
(a)           CBLI caused the Company to be incorporated on March 18, 2011 under
the laws of the State of Delaware, U.S., in the form of a corporation, under the
name of “BioTar, Inc.” and thereafter on May 11, 2011 to change the name of the
Company to its current name, “Panacela Labs, Inc.”

 
6

--------------------------------------------------------------------------------

 
 
(b)           Copies of the certificate of incorporation, as amended, and the
bylaws of the Company have been delivered by CBLI to Rusnano.
 
(c)           The current capitalization of the Company on the date of this
Agreement is set forth in Schedule 3.1 (Table 1) hereto.  Company shall take or
cause to be taken any and all necessary actions in order that, at the Closing
Date (i) the Company shall have the share capital in accordance with this
Agreement, as listed on Schedule 3.1 (Table 3) hereto; (ii) the Company shall
have the amended and restated certificate of incorporation (the “Charter”)
substantially in the form attached hereto as Exhibit B-1; and (iii) the Company
shall have the amended and restated bylaws (the “Bylaws”) substantially in the
form attached hereto as Exhibit B-2.  The actions contemplated to be taken by
this Section 3.1 shall include, without limitation, the adoption of the
stockholders resolution to approve and adopt the Charter and to approve the
issuance of the Company’s capital stock consistent herewith and therewith.
 
3.2           Formation, Charter and Capitalization of the Russian Entity.
 
(a)           As of the date of this Agreement, the Company is the sole
participant in the Russian Entity, formed in accordance with the Law of the
Russian Federation.
 
(b)           Copies of the formation documents of the Russian Entity have been
delivered previously by CBLI to Rusnano.  The charter of the Russian Entity in
its current form on the date of this Agreement is attached as Exhibit C hereto
(the “Russian Entity Charter”).
 
(c)           At the Closing Date, the charter capital of the Russian Entity
will be as listed on Schedule 3.2 hereto.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
4.1           Representations and Warranties of the Company and CBLI to
Rusnano.  As an inducement for Rusnano to participate in the Project, CBLI and
the Company, jointly and severally hereby represent and warrant to Rusnano as of
the date of this Agreement (unless otherwise expressly stated in the Schedules
hereto) and as of the Closing Date as follows:
 
(a)           Representations and Warranties Regarding the Company:
 
(i)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.  The Company has
all requisite power and authority to own, lease and operate its properties and
assets and to carry on the Business of the Company as it is now being conducted.
 
(ii)          The Company is maintaining and has always maintained true and
complete copies of (A) the certificate of incorporation; (B) the bylaws; (C)
minutes of meetings, or written consents in lieu of meetings, of the
stockholders and the board of directors; (D) stock certificates and stock
transfer ledgers; and (E) other organizational documents. The Company is not in
default under or in violation of any provision of its organizational documents.
The Company has not had any proceedings of the board of directors or its
stockholders, other than those for which true, correct and complete copies have
been delivered by the Company and CBLI to Rusnano.

 
7

--------------------------------------------------------------------------------

 
 
(iii)         The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the other Transaction Agreements to which it
is a party and other agreements and documents to be delivered by the Company in
connection with this Agreement or the Project contemplated hereby, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Company of this Agreement, the other Transaction Agreements to which it is a
party and other agreements to be executed and performed by the Company in
connection with this Agreement or the Project contemplated hereby have been duly
and validly authorized by all requisite corporate action, and no other corporate
proceeding or action on the part of the Company, the board of directors of the
Company, or the Company stockholders is necessary to authorize execution,
delivery and performance of this Agreement, the other Transaction Agreements and
other agreements to be executed and performed by the Company in connection
herewith and therewith.  This Agreement and the other Transaction Agreements do
not violate the provisions of the Company’s certificate of incorporation or
bylaws and constitute the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with their terms, except that
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and (B) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance).
 
(iv)        Except as set forth on Schedule 4.1(a)(iv), neither the execution
and delivery of this Agreement and the other Transaction Agreements nor the
consummation of the transactions contemplated hereby and thereby will (i)
violate, result in a breach of any of the terms or provisions of, constitute a
default (or any event which, with the giving of notice or the passage of time or
both, would constitute a default under, result in the acceleration of any
indebtedness under or performance required by, result in any right of
termination of, increase any amounts payable under, decrease any amounts
receivable under, change any other rights pursuant to, or conflict with, any
material agreement, trust, indenture, mortgage, loan agreement or other
instrument to which the Company is a party or by which any of its properties is
bound, the organizational documents of the Company, or any Law, rule, regulation
or Order of any court, Governmental Body or arbitrator applicable to the
Company; or (ii) affirmatively require any consent, approval, authorization or
permit of or from, or filing with or notification to, any Governmental Body,
except for such consents, approvals, authorizations, permits or filings which
will have been obtained by the Initial Closing and those referenced in the
certificate to be delivered pursuant to Section 7.4(iv).
 
(v)         With the exception of the Russian Entity, the Company has never had,
and currently does not have, any other Subsidiaries.
 
(vi)        Upon filing of the Charter with the Secretary of State of the State
of Delaware the authorized capital stock of the Company will consist of 137,420
shares of Common Stock of the Company par value $0.001 per share and 102,580
shares of Preferred Stock of the Company par value $0.001 per share. Tables 2
and 3 of Schedule 3.1 accurately set forth the total number of issued and
outstanding shares (in each case, on a fully diluted basis) of the Company
Common Stock and Preferred Stock immediately prior to and immediately after the
Closing Date, respectively, and the name of each holder of such shares.

 
8

--------------------------------------------------------------------------------

 
 
(vii)       The information relating to the Company set forth on Schedule 3.1
hereto is complete, true and accurate in all material respects.
 
(viii)      Except for the Note, there are no (A) outstanding obligations of the
Company to repurchase, redeem or otherwise acquire any securities of the
Company, to provide funds to, or to make an investment (in the form of a loan,
capital contribution or otherwise) in any Person. Except as set forth in
Schedules 3.1 and 3.2, there are no other outstanding shares of Company capital
stock, voting securities, options, warrants, calls, commitments, securities,
agreements or other rights of any kind to acquire, or any securities that, upon
conversion, exchange or exercise would require or give any Person the right to
require the issuance, sale or transfer of, shares of capital stock of any class
of, or other debt obligations of or equity interests in, the Company or the
Russian Entity that have been issued, granted or entered into by the Company or
the Russian Entity.  The Company has not declared or paid any dividends on or
made any other distribution in respect of any of its securities at any time
during the year of 2011.
 
(ix)         Except for the Company Plan, the Company has not adopted, sponsored
or maintained any equity plan or any other plan or agreement providing for
equity compensation to any person.
 
(x)          Except as set forth in Schedule 4.1(a)(x), the Company currently
has no business operations and has not transacted any material business since
its formation, except for the activities and transactions relating to the
Project as have been disclosed by CBLI and the Company to Rusnano.
 
(xi)         Except as set forth in Schedule 4.1(a)(xi), the Company has no
liabilities or obligations of any kind other than those liabilities or
obligations as are imposed upon the Company solely by virtue of its formation,
performance of this Agreement and the other Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby. Schedule
4.1(a)(xi) sets forth a true, complete and correct list of all indebtedness of
the Company, including, without limitations, all (A) indebtedness for borrowed
money; (B) obligations evidenced by notes, bonds, debentures or similar
instruments, or pursuant to any guaranty or arrangements having the economic
effect of a guarantee; (C) obligations under capital leases; and (D) obligations
issued or assumed as the deferred purchase price of property (including the
Transferred IP) or services.
 
(xii)        Except as set forth in Schedule 4.1(a)(xii), the Company has never
had, and currently does not have, any employees.
 
(xiii)       True and complete copies of (A) the balance sheet and (B) the
statement of income and cash flows for the three-month period ended on August
30, 2011 have been delivered by the Company to Rusnano and are attached hereto
in Schedule 4.1(xiii). The balance sheet and the statement of income and cash
flows were prepared in accordance with the books of account and other financial
records of the Company and present fairly in all material respects the financial
condition and results of operations of the Company as of August 30, 2011.

 
9

--------------------------------------------------------------------------------

 
 
(xiv)       To the Knowledge of each of CBLI and the Company, there is no
Litigation, charge, finding of deficiency or non-compliance, notice of
violation, notice of alleged liability, penalty, fine, or sanction pending or
threatened against the Company.
 
(xv)        To the Knowledge of each of CBLI and the Company, the Company is not
in violation of any Law that is material to its operations as currently
conducted, the Business or the Project.
 
(xvi)       Except as otherwise provided in Schedule 4.1(xvi), the Company is
not a party to any other material contracts that involve the aggregate payments
by or to the Company or that relate to or evidence Company indebtedness, of more
than $10,000.
 
(xvii)      To the Knowledge of CBLI and the Company, there is no judgment by
any Governmental Body against CBLI or the Company, which has or may, in the
reasonable judgment of CBLI, have the effect of invalidating or terminating the
Project, this Agreement or any other Transaction Agreements or transactions
contemplated hereby and thereby.
 
(xviii)     The Warrants and certificates evidencing the Shares, when issued and
delivered in accordance with the terms of this Agreement and the other
Transaction Agreements, will be duly and validly issued and free of restrictions
on transfer other than restrictions set forth herein or therein or under
applicable U.S. federal and state securities laws and the provisions of the
Stockholders Agreement.
 
(b)          Representations and Warranties Regarding the Russian Entity:
 
(i)           To the Knowledge of each of CBLI and the Company, the Russian
Entity is a limited liability company duly incorporated, validly existing and in
good standing under the laws of the Russian Federation.
 
(ii)          The Russian Entity has charter capital in the amount of 250,000
Russian Rubles, free from any Liens.  The Company owns 100% participation
interest in the charter capital of the Russian Entity.
 
(iii)         The Russian Entity has all requisite corporate power and authority
to execute and deliver the Transaction Agreements to which it is a party, to
perform its obligations thereunder and to consummate the transactions
contemplated thereby. The Transaction Agreements do not violate the provisions
of the Russian Entity Charter and constitute the legal, valid and binding
obligation of the Russian Entity, enforceable against the Russian Entity in
accordance with their terms.
 
(iv)        To the Knowledge of CBLI and the Company, there is no Litigation,
charge, finding of deficiency or non-compliance, notice of violation, notice of
alleged liability, penalty, fine, or sanction pending or threatened against the
Russian Entity. To the Knowledge of each of CBLI and the Company, there is no
action, suit, claim, proceeding or investigation by any Person or by or before
any Governmental Body disputing this Agreement or the other Transaction
Agreements, any transactions or documents entered into by the Russian Entity in
connection with its formation and/or in anticipation of the transactions
contemplated hereby, or the payment by CBLI of the charter capital of the
Russian Entity.

 
10

--------------------------------------------------------------------------------

 
 
(v)         To the Knowledge of CBLI and the Company, there is no judgment by
any Governmental Body against the Russian Entity, which has or may, in the
reasonable judgment of CBLI, have the effect of invalidating or terminating the
Project, this Agreement or the other Transaction Agreements or transactions
contemplated hereby and thereby.
 
(vi)        As of the Closing Date, the Monitoring Regulation will have been
duly adopted by the Russian Entity.
 
(vii)       As of the Closing Date, the Russian Entity Charter in the form
attached as Exhibit C hereto will have been duly adopted by the Russian Entity
and will be in full force and effect.
 
(viii)      As of the Closing Date, the Company will be the sole participant in
the charter capital of the Russian Entity, as evidenced by extract of the
register of its participants certified by the Russian Entity and delivered to
Rusnano.
 
(ix)         As of the Closing Date, the Russian Entity will have no
indebtedness or other obligations, except for those incurred in connection with
its formation, the Transaction Agreements and the transactions contemplated
thereby.
 
(x)          The Russian Entity has not had any proceedings of the board of
directors or its participants, other than those for which true and complete
copies have been delivered to Rusnano.
 
(xi)         Except as set forth on Schedule 4.1(b)(xi), the Russian Entity has
never had, and currently does not have, any employees.
 
(xii)        To the Knowledge of CBLI and the Company, the Russian Entity is not
in violation of any Law material to its operations, the Business or the Project.
 
(xiii)       Except as set forth on Schedule 4.1(b)(xiii), the Russian Entity is
not a party to any material contracts that involve the aggregate payments by or
to the Russian Entity or that relate to or evidence the Russian Entity
indebtedness, of more than $10,000.  Schedule 4.1(b)(xiii) sets forth a true,
complete and correct list of all indebtedness of the Russian Entity, including,
without limitation, all (A) indebtedness for borrowed money; (B) obligations
evidenced by notes, bonds, debentures or similar instruments, or pursuant to any
guaranty or arrangements having the economic effect of a guarantee;
(C) obligations under capital leases; and (D) obligations issued or assumed as
the deferred purchase price of property (including the Transferred IP) or
services.
 
(xiv)       There are no (A) outstanding obligations of the Russian Entity to
repurchase, redeem or otherwise acquire any participation interest in the
charter capital of the Russian Entity, to provide funds to, or to make an
investment (in the form of a loan, capital contribution or otherwise) in any
Person.  There are no other outstanding participation interests in the charter
capital of the Russian Entity, voting ownership interests therein, options,
warrants, calls, commitments, agreements or other rights of any kind to acquire,
or any ownership interests that, upon conversion, exchange or exercise would
require or give any Person the right to require the issuance, sale or transfer
of, any ownership interests in, or debt obligations of, the Russian Entity that
have been issued, granted or entered into by the Russian Entity.  The Russian
Entity has not declared or paid any dividends on or made any other distribution
in respect of any of its participation interests at any time since formation of
the Russian Entity.

 
11

--------------------------------------------------------------------------------

 
 
(xv)        The Russian Entity has not adopted, sponsored or maintained any
equity plan or any other plan or agreement providing for equity compensation to
any Person.
 
(xvi)       To the Knowledge of CBLI and the Company, there is no judgment by
any Governmental Body against the Russian Entity, which has or may, in the
reasonable judgment of CBLI, have the effect of invalidating or terminating the
Project, this Agreement or any other Transaction Agreements or transactions
contemplated hereby and thereby.
 
(c)          Representations and Warranties Regarding Intellectual Property by
CBLI:
 
(i)           Except as set forth on Schedule 4.1(c)(i), CBLI owns or has the
lawful unencumbered right to the Transferred IP without limitation.  To the
Knowledge of CBLI, the Transferred IP will be sufficient for the implementation
of the Project as currently contemplated by the Parties and will be assigned and
licensed by CBLI to the Company and the Russian Entity pursuant to the terms of
the Intellectual Property Agreements.  All such Transferred IP is listed in
Schedule 2.1(i) hereto. The Intellectual Property Agreements, when entered into
by CBLI, will not violate the terms of any agreement or arrangements of CBLI
with any third party.
 
(ii)          To the Knowledge of CBLI, other than the licensed patents and
patent applications listed on Schedule 2.1(i) hereto, there are no patent rights
that are necessary for the development, research, performance of clinical
trials, manufacture, use, offer for sale, sale, import or export of Portfolio
Drugs as currently contemplated by the Project.
 
(iii)         (A) No other Person presently has any effective option or license
from CBLI to use the Transferred IP to discover, develop, research, make, have
made, use, offer for sale, sell, import or export any Portfolio Drugs, within
the scope of the rights to be granted to the Company or the Russian Entity; and
(B) CBLI is not currently, and will not in the future, violate or be in breach
of any provisions of any license agreement with a third party relating to the
Transferred IP.
 
(iv)        To the Knowledge of CBLI, it is not in violation of any patent,
trade secret or other intellectual property rights related to the Transferred IP
of any third parties. To the Knowledge of CBLI, no third party is currently
infringing, misappropriating or violating rights in and to the Transferred IP.
 
(d)         Representations and Warranties of CBLI.  As an inducement for
Rusnano to participate in the Project, CBLI hereby represents and warrants to
Rusnano as of the date of this Agreement and as of the Closing Date as follows:
 
(i)           CBLI is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.

 
12

--------------------------------------------------------------------------------

 

(ii)          CBLI has all requisite corporate power and authority to execute
and deliver the Agreement and the other Transaction Agreements to which it is a
party and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery by CBLI of the Agreement and the other Transaction
Agreements to which it is a party and the consummation of all transactions
contemplated hereby and thereby have been duly and validly authorized by all
corporate actions necessary to authorize or to consummate the transaction
contemplated hereby. This Agreement and the other Transaction Agreements to
which CBLI is a party have been duly and validly executed and delivered by CBLI,
and this Agreement and the other Transaction Agreements to which CBLI is a party
constitute valid and binding agreements of CBLI, enforceable against it in
accordance with their respective terms, except that enforceability thereof may
be limited by (A) applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights generally and (B) equitable
principles which may limit the availability of certain equitable remedies (such
as specific performance).
 
(iii)         Neither the execution and delivery of this Agreement and the other
Transaction Agreements nor the consummation of the transactions contemplated
hereby and thereby will (i) violate, result in a breach of any of the terms or
provisions of, constitute a default (or any event which, with the giving of
notice or the passage of time or both, would constitute a default under, result
in the acceleration of any indebtedness under or performance required by, result
in any right of termination of, increase any amounts payable under, decrease any
amounts receivable under, change any other rights pursuant to, or conflict with,
any material agreement, trust, indenture, mortgage, loan agreement or other
instrument to which CBLI is a party or by which any its properties is bound, the
organizational documents of CBLI, or any Law, rule, regulation or Order of any
court, Governmental Body or arbitrator applicable to CBLI; or (ii) affirmatively
require any consent, approval, authorization or permit of or from, or filing
with or notification to, any Governmental Body, except for such consents,
approvals, authorizations, permits or filings which will have been obtained by
the Initial Closing and those referenced in the certificate to be delivered
pursuant to Section 7.4(iv).
 
(iv)        To the Knowledge of CBLI, there is no judgment by any Governmental
Body against CBLI which has or may, in the reasonable judgment of CBLI, have the
effect of invalidating or terminating the Project, this Agreement or any other
Transaction Agreement or transactions contemplated hereby and thereby.
 
4.2         Representations and Warranties of Rusnano.  As an inducement for
CBLI and the Company to participate in the Project, Rusnano hereby represents
and warrants to each of CBLI and the Company as of the date of this Agreement
and as of the Closing Date as follows:

 
13

--------------------------------------------------------------------------------

 
 
(i)           Rusnano has all requisite corporate power and authority to execute
and deliver the Agreement and the other Transaction Agreements and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery by
Rusnano of this Agreement and the other Transaction Agreements and the
consummation of all transactions contemplated hereby and thereby have been duly
and validly authorized by all corporate actions necessary to authorize or to
consummate the transaction contemplated hereby. This Agreement has been duly and
validly executed and delivered by Rusnano and constitutes a valid and binding
agreement of Rusnano, enforceable against it in accordance with its terms.
 
(ii)          Neither the execution and delivery of this Agreement and the other
Transaction Agreements to which Rusnano is a party nor the performance of its
financing obligations hereunder and thereunder will (i) violate, result in a
breach of any of the terms or provisions of, constitute a default (or any event
which, with the giving of notice or the passage of time or both, would
constitute a default under, result in the acceleration of any indebtedness under
or performance required by, result in any right of termination of, increase any
amounts payable under, decrease any amounts receivable under, change any other
rights pursuant to, or conflict with, any material agreement, trust, indenture,
mortgage, loan agreement or other instrument to which Rusnano is a party or by
which any of its properties is bound, the organizational documents of Rusnano,
or any Law, rule, regulation or Order of any court or Governmental Body
applicable to Rusnano; or (ii) affirmatively require any consent, approval,
authorization or permit of or from, or filing with or notification to, any
Governmental Body prior to the Initial Closing and those referenced in the
certificate to be delivered pursuant to Section 7.4(iv).
 
ARTICLE V
 
FINANCING OF THE COMPANY AND THE RUSSIAN ENTITY
 
5.1           Subscriptions by Rusnano and CBLI for Capital Stock of the
Company.  Upon the terms and subject to the applicable conditions of this
Agreement set forth in Article VII and on Schedule 5.1(c)(ii) hereto (in each
case, share numbers are stated on a fully diluted basis), the Investors shall
consummate the initial Closing (the “Initial Closing”) as follows:
 
(a)           Prior to the Initial Closing, the Company shall have issued in
favor of CBLI the Note, the proceeds of which were used by the Company to fund
its formation and organizational expenses.  The Note shall be converted into 284
shares of Preferred Stock by the date of the Initial Closing.
 
(b)           At the Initial Closing:
 
(i)           the Company will issue and sell to Rusnano in consideration for
the aggregate purchase price of $9,000,000, and Rusnano will subscribe to and
purchase from the Company, 8,515 shares of Preferred Stock;
 
(ii)          the Company will issue and sell to CBLI in consideration for the
aggregate purchase price of $2,700,000, and CBLI will subscribe to and purchase
from the Company, 2,554 shares of Preferred Stock; and

 
14

--------------------------------------------------------------------------------

 
 
(iii)           the Company will issue and sell to CBLI in consideration for the
Transferred IP, and CBLI will subscribe to and purchase from the Company, 18,652
shares of Common Stock (all the shares of Common Stock and Preferred Stock to be
issued by the Company to Rusnano and CBLI, collectively, the “Shares”).
 
(c)           Subsequent Closings:
 
Upon the achievement by the Company of the respective Milestones set forth in
Schedule 1(dd) hereto and the fulfillment or waiver of the conditions to the
Second Closing, Third Closing and Fourth Closing set forth in Schedule
5.1(c)(ii) to Rusnano satisfaction, which satisfaction shall not be unreasonably
withheld or denied, Rusnano will acquire additional shares of Preferred Stock of
the Company for the consideration listed on Schedule 5.1(c)(iii) hereto within
30 days (subject to additional extension of time deemed necessary by the
Parties) of each respective Second Closing, Third Closing and Fourth Closing;
provided that if Rusnano exercises any of its Warrants (as set forth in Section
5.1(d)), its commitment under this Section 5.1(c) shall be reduced by the amount
exercised pursuant to such Warrant.
 
(d)           In the event that CBLI or Rusnano elects to exercise any of its
respective Warrants on the terms and conditions stated herein and therein, then
at each subsequent closing of a Warrant exercise following the Closing Date, the
Company will issue and sell to each of CBLI and/or Rusnano, as applicable, and
each of them will subscribe to and purchase from the Company, the Shares of
Preferred Stock as set forth on Schedule 5.1(d) hereto with respect to each such
Warrant exercise closing.
 
(e)           The investment commitment of Rusnano to contribute the funds to
the Company or the Russian Entity during the Project shall not exceed
780,000,000 RUR or $26,000,000 as Rusnano may unilaterally decide; provided,
however, that the foregoing shall not affect in any way Rusnano’s commitment
under Section 5.1(b)(i) above on the terms and subject to the conditions set
forth in this Agreement.  Rusnano hereby represents and warrants to the Company
and CBLI that Rusnano has, and will continue to have, these funds available for
investment in the Project on the terms and subject to the conditions set forth
in the Transaction Agreements.
 
(f)           The use of all funds to be received by the Company and the Russian
Entity at the Closings contemplated by this Agreement will comply at all times
with Section 6.6.
 
5.2           Financing of the Russian Entity.
 
(a)           Capital Contribution.  In accordance with the intention of CBLI
and Rusnano to carry out the Project through the Company and the Russian Entity,
it is contemplated that:
 
(i)           on the Closing Date for the Initial Closing, the Company shall
transfer or caused to be transferred $7,200,000 to the Russian Entity in the
form of capital or assets contribution by the Company to the charter capital of
the Russian Entity; and
 
(ii)           the Company shall support the Project activities of the Russian
Entity through contributions of portions of the funds received by the Company
from the Investors, in accordance with the Business Plan then in effect and in
accordance with this Agreement and the other Transaction Agreements as may be
amended and supplemented by the Parties hereto and thereto;

 
15

--------------------------------------------------------------------------------

 
 
provided that, it is understood and acknowledged by the Investors that all such
funds to be received by the Russian Entity will be deposited in the Russian
Entity Special Account pursuant to the Special Account Agreement, which shall
comply at all times with Section 6.6.
 
(b)           Rusnano Monitoring Regulation and Information.  As a condition of
Rusnano’s participation in the Project, the Russian Entity will adopt the
Monitoring Regulation by the Closing Date and will use all reasonable efforts to
ensure compliance therewith and with Section 6.6 during the course of the
Project.  The Company also shall comply with Section 6.7 of this Agreement.
 
5.3           Additional Voluntary Financing by Investors.  Subject to the
requirements and terms of the Transaction Agreements and the then effective
Business Plan, CBLI and Rusnano may contribute additional funds voluntarily to
the Company by way of additional share purchases, loans, guaranties or otherwise
as allowed under applicable Law.
 
5.4           Additional Financing by CBLI or Third Parties. During the period
commencing on the date of the Initial Closing and throughout Segment I of the
Project, as described in more detail in Schedule 2.1(ii) hereto, but no later
than fifteen (15) months after the Initial Closing, CBLI shall use its best
efforts to involve a third party to contribute in the Project (the
“Co-Investor”) in the minimum amount of $6,000,000 in the form of additional
contribution to the Company’s equity capital in exchange for shares of Company
stock, provided that the subscription price for such shares shall be determined
on the basis of the Company’s valuation being equal to or higher than the total
investment amount (including the value of the Transferred IP) contributed by
both Investors by the date of such Co-Investor’s contribution.  For the
avoidance of doubt and subject to its compliance with this Section 5.4, CBLI
may, but shall not be required to, be a Co-Investor.


5.5           Accounting; Tax Elections.  The Company will keep books of account
in accordance with US GAAP.  The Company will adopt and maintain a calendar
fiscal year. CBLI and Rusnano may request at any time that certain tax elections
allowed under U.S. federal income tax laws be made with respect to CBLI and
Rusnano (or with respect to their ownership of any securities of the
Company).  CBLI and Rusnano hereby agree to direct the Company to cooperate, and
vote all of their capital stock in the Company, in making (or complying with)
any such tax elections, subject to compliance with the applicable Laws.
 
5.6           Financial Statements.  The Company will cause to be prepared and
distributed to CBLI and Rusnano as promptly as possible after the end of each
Fiscal Year annual audited financial statements and such other financial
statements and information as required by the Stockholders Agreement.

 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
AGREEMENTS AND ACTIONS OF THE PARTIES
 
6.1           Overall Intention of the Parties.  Each of the Parties hereto
hereby (i) acknowledges and confirms that it has reviewed and understood this
Agreement, the other Transaction Agreements to which it is a party and other
documents and agreements to be delivered in connection with the Project
(including in Russian language) and (ii) agrees to enter into this Agreement and
the Transaction Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby on the terms and subject to the
conditions set forth herein and therein and in other documents and agreements to
be delivered in connection with the Project, and, in furtherance hereof and
thereof, to take the actions and enter into the agreements as more specifically
set forth herein and therein.
 
6.2           Stockholder and Governance Matters.
 
(a)           The Company.  The Parties hereby agree to provide for certain
corporate governance and stockholder matters, including, without limitation,
those relating to composition and powers of the board of directors and the
stockholders of the Company, board meetings and decisions, stockholder consent
rights, drag along and tag along rights for specified stockholders of the
Company and other rights and obligations of the stockholders of the Company
specified in the Charter and the Stockholders Agreement, in substantially the
form attached hereto as Exhibit D.
 
(b)           The Russian Entity.  The Parties hereby agree to provide for
certain corporate governance and participant matters relating to the Russian
Entity, including, without limitation, those relating to composition and powers
of the board of directors and the participant(s) of the Russian Entity, meetings
and decisions of the board of directors and participant(s) of the Russian
Entity, all other matters contemplated by the Russian Entity Charter and Section
6.6 of this Agreement, all in compliance with the Monitoring Regulation.
 
(c)           Rusnano Subscription.  Rusnano hereby agrees to subscribe for
Shares of the Company as contemplated herein, pursuant to the Rusnano
Subscription Agreement, which will be substantially in the form attached hereto
as Exhibit E.
 
(d)           CBLI Subscription.  CBLI hereby agrees to subscribe for Shares of
the Company as contemplated herein, pursuant to the CBLI Subscription Agreement,
which will be substantially in the form attached hereto as Exhibit F.
 
6.3           Intellectual Property Matters.  CBLI, Rusnano and the Company
hereby agree that:
 
(a)           the Company shall be the sole and exclusive owner of all
intellectual property, including inventions, discoveries, developments and
improvements, created or developed by employees of the Company or the Russian
Entity, or by consultants (in the course of their provision of services to the
Company or the Russian Entity), in each case in connection with the Project;
 
(b)           CBLI shall license or assign, as applicable, the Transferred IP to
the Company pursuant to the Intellectual Property Agreements to which it is a
party;

 
17

--------------------------------------------------------------------------------

 
 
(c)           the Company shall enter into the Intellectual Property Agreements
listed on Exhibit A hereto with CCIA, RPCI, CCF and CBLI to license or assign,
as applicable, the Transferred IP to the Company; and
 
(d)           the Company and the Russian Entity will enter into the
Intellectual Property Agreements to which they are parties, for the Company to
license, assign or extend to the Russian Entity, as applicable, (A) the
Transferred IP and (B) the intellectual property developed and owned by the
Company as described in subsection (a) of this Section 6.3, within the territory
of the Commonwealth of Independent States (CIS), in each case as necessary for
the Company and the Russian Entity to engage in the Business of the Company and
to carry out the Project.
 
6.4           Amendment and Restatement of the Company’s Certificate of
Incorporation and Bylaws.
 
(a)           Prior to the Closing Date, CBLI and the Company shall have
procured to amend and restate the current certificate of incorporation of the
Company such that, upon filing and acceptance of the Charter with the Secretary
of State of the State of Delaware, the Charter shall reflect the capitalization
of the Company and the terms of its capital stock in substantially the form
attached hereto as Exhibit B-1.
 
(b)           Prior to the Closing Date, CBLI and the Company shall have
procured to amend and restate the current bylaws of the Company such that, on
the Closing Date, the Bylaws will be substantially in the form attached hereto
as Exhibit B-2.
 
6.5           Issuance of Warrants to the Investors.  Subject to the terms and
conditions of this Agreement, at the Closing Date the Company will issue (a) to
CBLI a Warrant to acquire shares of Preferred Stock of the Company, which will
be substantially in the form attached hereto as Exhibit G-1 (the “First CBLI
Warrant”) and a Warrant to acquire shares of Preferred Stock of the Company,
which will be substantially in the form attached hereto as Exhibit G-2 (the
“Second CBLI Warrant”); and (ii) issue to Rusnano a Warrant to acquire shares of
Preferred Stock of the Company, which will be substantially in the form attached
hereto as Exhibit G-3 (the “First Rusnano Warrant”) and a Warrant to acquire
shares of Preferred Stock of the Company, which will be substantially in the
form attached hereto as Exhibit G-4 (the “Second Rusnano Warrant”).
 
6.6           Control Over Rusnano Funds Contribution: In accordance with
Section 5.2, the Parties agree that any and all funds to be received pursuant to
this Agreement and the other Transaction Agreements at Closings (i) by the
Company will be deposited in the Company Escrow Account, and (ii) such funds to
be received by the Russian Entity will be deposited in the Russian Entity
Special Account, in each case to be held and expended in compliance with the
Monitoring Regulation and this Section 6.6.  To ensure compliance with this
Agreement and the other Transaction Agreements and in furtherance of the
Parties’ intent, the Parties hereto hereby agree that:
 
(a)           not less than 80% of all funds invested by Rusnano during and in
furtherance of the Project shall always be placed in the Russian Entity Special
Account under the terms of this Agreement and the Special Account Agreement to
support activities of the Russian Entity;

 
18

--------------------------------------------------------------------------------

 
 
(b)           the Russian Entity shall use all funds received hereunder in
compliance with the Monitoring Regulation;
 
(c)           the remaining 20% of all funds invested by Rusnano during and in
furtherance of the Project shall be placed in the Company Escrow Account under
the terms of this Agreement and the Company Escrow Agreement to support
activities of the Company; and
 
(d)           any single or successive withdrawal of funds from the Company
Escrow Account (i) of $15,000 or more in one transaction or in a series of
related transactions; or (ii) in furtherance of any transaction with an
Affiliate of CBLI or the Company shall require approval in writing of Rusnano,
to enable Rusnano to comply with its internal requirement for monitoring
expenditures on a quarterly basis,  and to ensure compliance with the then
current Business Plan and the budget of the Company.  CBLI and the Company shall
deliver a complete and accurate list of their respective Affiliates to JPMorgan
Chase, National Bank, in its capacity as escrow agent under the Company Escrow
Agreement (or a successor escrow agent) and shall ensure that such list is
timely and accurately updated.
 
6.7           Monitoring Over the Use of Funds by the Company.  Without limiting
any other provision in this Agreement:
 
(a)           Monitoring and financial oversight shall be established over all
funds contributed by Rusnano to the Company with respect to all purchases of the
Company’s capital stock by Rusnano and to any loan or any other similar
instrument provided by Rusnano to the Company;
 
(b)           The Company shall establish financial and management accounting
procedures to ensure provision of timely and accurate information in respect of
financial and operations performance of the Company as well as control over the
use of investment funds, as applicable;
 
(c)           The Company shall adopt annual and quarterly budgets in accordance
with the Business Plan and research and development plan of the Company; and
 
(d)           The Company shall prepare and deliver to Rusnano and CBLI the
reports and materials listed on Schedule 5.2(b) hereto.
 
6.8           Russian Entity Documents.  On or prior to the Closing Date, the
Company will cause the Russian Entity to have (i) the Russian Entity Charter
(substantially in the form attached as Exhibit C hereto) duly adopted and in
full force and effect; (ii) entered into the Intellectual Property Agreements to
which it is a party; (iii) duly adopted the Monitoring Regulation; and (iv)
executed and delivered the Special Account Agreement, the material terms of
which are attached hereto as Exhibit H.
 
6.9           Transaction Agreements.  To effectuate the transactions
contemplated by this Agreement and the other Transaction Agreements, each of the
Parties hereby agrees to enter into each Transaction Agreement to which it is a
party.

 
19

--------------------------------------------------------------------------------

 

           6.10           Pre-Closing Escrow Agreement.  Rusnano will deposit
the funds to be invested hereby upon the Initial Closing with JPMorgan Chase
Bank, National Association, acting in its capacity as the escrow agent under the
Pre-Closing Escrow Agreement, which will be substantially in the form attached
hereto as Exhibit I, within 7 Business Days upon satisfaction of all of the
following conditions: (i) approval of the Project by the governing body of
Rusnano; (ii) execution of this Agreement and the Stockholders Agreement; (iii)
execution of Intellectual Property Agreements; (iv) execution of each of the
Pre-Closing Escrow Agreement, the Company Escrow Agreement and the Special
Account Agreement; and (v) satisfaction of other conditions, if any, approved by
the Parties.  
 
ARTICLE VII
 
CONDITIONS AND OBLIGATIONS OF EACH PARTY TO CLOSE
 
The respective obligations of the Company, CBLI and Rusnano to consummate the
transactions contemplated hereby at the Initial Closing shall be subject to the
satisfaction or waiver (to the extent permitted under applicable Law), on or
prior to the Closing Date, of the following conditions:
 
7.1           Conditions of Rusnano’s Obligation to Close.  Rusnano’s obligation
to consummate the transactions contemplated herby shall be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived, in writing, by Rusnano:
 
(i)           The transactions contemplated hereby will have received the
requisite approval of the governing board of Rusnano;
 
(ii)           CBLI and the Company shall have complied with all of their
respective covenants, obligations and conditions hereunder required to be
performed and complied with by CBLI or the Company prior to the Closing Date;
 
(iii)           The representations and warranties of CBLI and the Company
contained in this Agreement, including the representations and warranties
contained in Section 4.1(c) of this Agreement, shall have been true and correct
as of the date of this Agreement and shall be true and correct as of the Closing
Date with the same force and effect as if made on the Closing Date;
 
(iv)           The Company and the Russian Entity shall have been operated in
the ordinary course of business and shall not have incurred any liabilities or
Losses, except for the customary startup or organizational liabilities and those
activities necessary to support continued research and development activities
relating to the Project during the time period between the date of this
Agreement and the Closing Date, which will have been disclosed to the Investors;
 
(v)           The Parties shall have executed and signed the other Transaction
Agreements (including without limitation, the Intellectual Property Agreements)
and other agreements and documents to be executed by the Parties in connection
with this Agreement or the Project, which are contemplated hereby;
 
(vi)           The Company and/or CBLI shall have taken or caused to be taken
the following actions to the satisfaction of Rusnano:

 
20

--------------------------------------------------------------------------------

 
 
(A)           the Charter of the Company shall have been duly and properly
approved by the Company and filed with the Secretary of State of the State of
Delaware;
 
(B)           the Bylaws of the Company shall have been duly and properly
adopted by the Company; and
 
(C)           the board of directors of the Company, the composition of which
shall comply with the Stockholders Agreement, shall have been duly and properly
elected and shall have as its members the individuals listed in the Stockholders
Agreement (the “New Board”);
 
(D)           the board of directors of the Company shall duly and properly
adopt the following resolutions: (aa) to elect new members of the board of
directors of the Russian Entity with Leysan Shaydullina, Dmitry Tyomkin and
Yakov Kogan as its members; and (bb) to transfer certain funds to the Russian
Entity in the form of capital contribution to its charter capital or asset
contribution in the aggregate amount of $7,200,000, all in accordance with the
provisions of this Agreement and the Special Account Agreement to be dated as of
the Closing Date.
 
(vii)           the Russian Entity shall have taken or caused to be taken the
following actions: (aa) duly and properly procured the registration of the
amendments to its charter; (bb) duly and properly adopted the Monitoring
Regulation; (cc) duly and properly adopted the Russian Entity Charter; and (dd)
approved and executed the Special Account Agreement;
 
(viii)           Rusnano shall have procured all consents and approvals that may
be required or necessary in connection with any law of the Russian Federation or
contractual obligation of Rusnano;
 
(ix)           The Company shall have issued and sold to CBLI in consideration
for cash, Transferred IP and the Note, and CBLI shall have subscribed to and
purchased from the Company,  2,838 shares of Preferred Stock and 18,652 shares
of Common Stock all in accordance with Sections 5.1(a), 5.1(b)(ii) and
5.1(b)(iii) of this Agreement;
 
(x)           the Company and CBLI shall have delivered to Rusnano the closing
deliveries as set forth in Section 7.3 and Section 7.4 of this Agreement,
respectively.
 
7.2           Conditions of CBLI’s and the Company’s Obligation to
Close.  CBLI’s and the Company’s obligation to consummate the transaction
contemplated hereby shall be subject to the satisfaction, on or prior to the
Closing Date, of the following conditions, any of which may be waived, in
writing by CBLI or the Company:
 
(i)           This Agreement, the other Transaction Agreements and the
transactions contemplated hereby will have been approved by the board of
directors or other governing bodies of CBLI and the Company;
 
(ii)           CBLI and the Company shall have procured all consents and
approvals that may be required or necessary in connection with any Law or
contractual obligation of CBLI or the Company;

 
21

--------------------------------------------------------------------------------

 
 
(iii)           The representations and warranties of Rusnano contained in this
Agreement, including the representations and warranties contained in Section 4.2
of this Agreement, shall have been true and correct as of the date of this
Agreement and shall be true and correct as of the Closing Date with the same
force and effect as if made on the Closing Date;
 
(iv)                      Rusnano shall have delivered to CBLI and the Company
the closing deliveries as set forth in Section 7.5 of this Agreement.
 
7.3           Closing Deliveries by the Company.  On the Closing Date, the
Company shall deliver or cause to be delivered to CBLI and Rusnano:
 
(i)           executed counterparts of this Agreement and each other Transaction
Agreement to which it is a party and to which the Russian Entity is a party;
 
(ii)           a true and complete copy, certified by the Secretary of the
Company, of the resolutions duly and validly adopted by the board of directors
and the stockholders of the Company evidencing their authorization of (i) the
execution and delivery of this Agreement and each other Transaction Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby and (ii) the adoption of resolutions with regard to matters set
forth in Section 7.1(vi)(A)-(D) of this Agreement;
 
(iii)           a true and complete copy, certified by an officer of the Russian
Entity, of the resolutions duly and validly adopted by the board of directors
and the stockholders of the Russian Entity evidencing the adoption by the
Russian Entity of the Monitoring Regulation, the Russian Entity Charter and the
Special Account Agreement; and a true and complete copy of the register of the
Russian Entity participants certified by an officer of the Russian Entity to the
fact that the Company is the sole participant in the charter capital of the
Russian Entity;
 
(iv)           a certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and signatures of the officers of the Company
authorized to sign this Agreement and the other Transaction Agreements to which
it is a party and the other documents to be delivered hereunder and thereunder;
 
(v)           a copy of (aa) the Charter of the Company, certified by the
Secretary of State of the State of Delaware, as of a date not earlier than five
Business Days prior to the Closing Date and accompanied by a certificate of the
Secretary of the Company, dated as of the Closing Date, stating that no
amendments have been made to such Charter since such date, and (bb) the Bylaws
of the Company, certified by the Secretary of the Company;
 
(vi)           good standing certificate for the Company from the Secretary of
State of the State of Delaware;
 
(vii)           a copy of the Plan, setting aside for grants thereunder not more
than the number of shares of Common Stock equal to 10% of the capital stock of
the Company on a fully-diluted basis, as of the date of the Initial Closing;

 
22

--------------------------------------------------------------------------------

 

(viii)           the share certificates representing the Shares in accordance
with Sections 5.1(a) and (b) of this Agreement;
 
(ix)           an acknowledgement of receipt of the initial funding from the
Investors in the form of cash, convertible Note and the Transferred IP, all in
accordance with Sections 5.1(a) and (b) of this Agreement; and
 
(x)           copies of the Intellectual Property Agreements, to which the
Company is a party, executed by the Company.
 
7.4           Closing Deliveries by CBLI.  On the Closing Date, CBLI shall
deliver or cause to be delivered to Rusnano and the Company:
 
(i)           executed counterparts of this Agreement and each other Transaction
Agreement to which it is a party;
 
(ii)           copies of the Intellectual Property Agreements executed by CBLI,
RPCI, CCIA and CCF;
 
(iii)           a true and complete copy, certified by the Secretary or an
Assistant Secretary of CBLI, of the resolutions duly and validly adopted by the
board of directors of CBLI evidencing their authorization of the execution and
delivery of this Agreement and each other Transaction Agreement to which it is a
party and the consummation of the transactions contemplated hereby and thereby;
 
(iv)           a certificate of the Secretary or an Assistant Secretary of CBLI
(aa) certifying the names and signatures of the officers of CBLI authorized to
sign this Agreement and the other Transaction Agreements to which it is a party
and the other documents to be delivered hereunder and thereunder, and (bb)
confirming, to the Knowledge of CBLI, and to the reasonable satisfaction of
Rusnano, the absence of any filing, authorization, consent or approval required
under federal Law of the United States for the consummation of the transactions
contemplated by this Agreement and the other Transaction Agreements;
 
(v)           a copy of (aa) the certificate of incorporation, as amended, of
CBLI, certified by the Secretary of State of the State of Delaware, as of a date
not earlier than five Business Days prior to the Closing Date and accompanied by
a certificate of the Secretary or Assistant Secretary of CBLI, dated as of the
Closing Date, stating that no amendments have been made to the certificate of
incorporation since such date, and (bb) the bylaws of CBLI, certified by the
Secretary or Assistant Secretary of CBLI;
 
(vi)           good standing certificate for CBLI from the Secretary of State of
the State of Delaware;
 
(vii)           the sum of $2,700,000 by wire transfer or in other immediately
available funds using the bank details to be advised by the Company in writing;
and
 
(viii)           evidence of the conversion of the Note pursuant to Section
5.1(a) in a form reasonably acceptable to Rusnano.

 
23

--------------------------------------------------------------------------------

 
 
7.5           Closing Deliveries by Rusnano.  On the Closing Date, Rusnano shall
deliver or cause to be delivered to CBLI and the Company:
 
(i)           executed counterparts of this Agreement and each other Transaction
Agreement to which it is a Party;
 
(ii)           (x) a true and complete extract of the resolutions of the
executive body of Rusnano evidencing the approval of the Project as required by
Rusnano bylaws, and (y) true and complete copies of the Powers of Attorney
granted by Rusnano to one or more of its attorneys-in-fact  evidencing their
authority to execute and deliver this Agreement and the other Transaction
Agreements to which Rusnano is a party and the other documents to be delivered
hereunder and thereunder, in each case certified by an authorized signatory on
behalf of Rusnano;
 
(iii)           a copy of the constituent documents of Rusnano, certified as of
a date not earlier than five Business Days prior to the Closing Date and
accompanied by a certificate of an officer of Rusnano, dated as of the Closing
Date, stating that no amendments have been made to the constituent documents of
Rusnano since such date; and
 
(iv)           executed counterpart of the written instruction, addressed to the
escrow agent under the Pre-Closing Escrow Agreement and instructing such escrow
agent to release the funds held in escrow thereby, to the Company Escrow Account
and the Russian Entity Special Account upon the Initial Closing.
 
7.6           Subsequent Closings.  Each Closing following the Initial Closing
shall be subject to (i) the compliance with, or waiver of, the conditions set
forth on Schedule 5.1(c)(ii); and (ii) establishment of one or more escrow
accounts substantially similar to that provided for under the Pre-Closing Escrow
Agreement, for the same purpose as it is contemplated herein in respect of the
Initial Closing.
 
ARTICLE VIII
 
CLOSINGS
 
8.1           Initial Closing.  Upon the Closing Date, subject to the terms of
this Agreement, Rusnano shall cause JPMorgan Chase, National Association, in its
capacity as the escrow agent under the Pre-Closing Escrow Agreement and as
provided therein, to (i) transfer $1,800,000 to the Company Escrow Account and
(ii) transfer $7,200,000 to the Russian Entity Special Account.  In the event
that any of closing conditions of Rusnano are not satisfied, and Rusnano does
not waive their non-satisfaction, the escrow agent shall immediately wire all
the funds as set forth in Section 5.1(b)(i) hereof back to Rusnano.

 
24

--------------------------------------------------------------------------------

 

          8.2.           Time and Place of the Closings.  Each Closing shall
take place at the offices of Riker Danzig Scherer Hyland Perretti LLP, 500 Fifth
Avenue, 49th Floor, New York, New York 10110 at 11:00 a.m. (Eastern Time) on the
respective Closing Date for such Closing, or at such other time and place as the
Parties may agree otherwise, upon the satisfaction or waiver of the conditions
to each Closing set forth in Article VII and Schedule 5.1(c)(ii) to this
Agreement. For the avoidance of doubt, if any Party furnishes signature pages to
any Transaction Agreement (or any document or instrument contemplated thereby)
with written instructions that such signature pages be held “in escrow”, such
Party shall not be deemed to have executed and delivered such Transaction
Agreement until such Party or its representative delivers written instructions
that such signature is released from escrow, and prior to delivering such
written instructions, such Party (a “Withdrawing Party”) may withdraw its
signature at any time and for any reason whatsoever, and each other Party, for
itself and all of its Affiliates, successors and assigns and all persons and
entities claiming by, through or under them (the “Releasing Parties”), hereby
unconditionally, and completely waives, releases and discharges any Withdrawing
Party and its respective Affiliates and their respective predecessors,
successors, assigns, representatives and attorneys (together, the “Released
Parties”), whether past, present or future, from any and all actions, causes of
action, suits, liabilities, obligations, expenses, claims and demands of any
kind or nature whatsoever, in law or equity, whether or not such actions,
liabilities, suits or rights are then fixed or contingent, known or unknown,
asserted or unasserted, foreseeable or unforeseeable, suspected or unsuspected,
that any Releasing Party had, has or may claim to have at any time against any
Released Party arising from, related to or in connection with a Withdrawing
Party’s actions or election not to proceed to Closing under this Section
8.2.  Each of the Releasing Parties agrees not to, and agrees to cause its
Affiliates not to, file, or permit to be filed on its behalf, any claim, cause
of action, suit, charge or complaint against any Released Party with any state,
federal or foreign court or any administrative agency asserting either the
invalidity of the foregoing release or any claim that has been released herein.
 
ARTICLE IX
 
CONFIDENTIALITY
 
9.1           Application.  The term “Investor”, as used in this Article IX,
includes any Affiliate of an Investor. The term “Disclosing Party” means the
Party that originates or first discloses any specific Proprietary Information.
 
9.2           Proprietary Information.  The term “Proprietary Information”
includes all know-how, trade secrets and other proprietary information, whether
or not patented or patentable or copyrighted or copyrightable, developed or
acquired by a Party, including, without limitation technical expertise and
related experience, drawings, blueprints, specifications, engineering, technical
and cost data, engineering and design information, testing and quality control
procedures, operating techniques, processes, and computer and information
programs, trade secrets, research, operations, customers (including identities
of customers and prospective customers, identities of individual contacts at
customers, preferences, business or habits), business relationships, products
(including prices, costs, sales or content and including realized or unrealized
products), financial information, marketing or promotion information, business
methods, future business plans, databases, computer programs, designs, models,
operating procedures, knowledge of the organization, internal organization,
finances and procedures, as well as the terms of any Transaction Agreement,
provided that Proprietary Information shall not include knowledge, information,
documents or materials which a Party can establish (i) have entered the public
domain without such Party’s or a third party’s breach of any obligation of
confidentiality owed with respect thereto; (ii) are permitted to be disclosed by
the prior written consent of the Disclosing Party; or (iii) are independently
developed by such Party without breach of this Agreement.

 
25

--------------------------------------------------------------------------------

 
 
9.3           Proprietary Information of the Investors.  The Investors
acknowledge that, in connection with their investigation, negotiation and
current or future ownership of Shares in the Company and/or their rendering of
services to the Company, Proprietary Information will be disclosed by the
Investors to the Company and to one another.  Notwithstanding such disclosure,
Proprietary Information of the Disclosing Party will remain the Proprietary
Information of such Party, and no other Party will use such Proprietary
Information in any manner or disclose such information to any third parties
except as contemplated by this Agreement or as agreed to in writing by the
Disclosing Party.  In the event any such Proprietary Information is required to
be disclosed to a contracting party of the Company, the Company may make such
disclosure provided it will first enter into a confidentiality agreement with
such third party in form and substance reasonably acceptable to the Disclosing
Party.  Each Party shall ensure that neither it nor its employees, Affiliates or
employees of any of its Affiliates shall copy or divulge, communicate or make
accessible to any third party (except as may be necessary for such party hereto
to perform its obligations hereunder or as may be required by law) nor use for
its or their own purpose any Proprietary Information about the Company, any
client or customer of the Company, any company or other entity in which a client
or customer of the Company may invest, the other party hereto or any Affiliate
of the other party hereto.
 
9.4           Company’s Proprietary Information.  To the extent that the Company
develops or acquires its own Proprietary Information, it will remain the sole
and exclusive property of the Company, but the Company hereby grants to the
Russian Entity a royalty free license to use (but not to sublicense, sell,
assign or otherwise transfer) such Proprietary Information, subject to the
provisions of Section 9.5 below. No Investor will disclose such Proprietary
Information to third parties except as may be incidental to the utilization of
such license, and each Investor shall use its best efforts to ensure that its
employees and agents refrain from disclosing such Proprietary Information.  In
the event an Investor wishes to disclose any such Proprietary Information to a
customer (other than a government) of either Investor or to a subcontractor,
such Investor will first enter into a confidentiality agreement with such third
party in form and substance reasonably acceptable to the Company and as approved
by the board of directors.
 
9.5           Permitted Disclosures.  Notwithstanding anything to the contrary
contained herein, (A) CBLI may disclose this Agreement, the other Transaction
Agreements, information about the Project and any related information, agreement
or document required by applicable Law, upon advice of counsel, to be disclosed
by CBLI as a publicly traded company in the United States; and (B) the Investors
may transmit Proprietary Information to their attorneys, accountants, agents,
directors, officers and employees who have a need to know the same for
investment consideration or professional advice for reporting obligations of
such Investor and its Affiliates, or for consideration or professional advice
regarding the transactions contemplated by this Agreement, provided that (a)
such Persons receiving such information are informed of the terms of this
Agreement and (b) prior written notice is given by the disclosing Investor to
the other Investor.  The Party so disclosing shall be responsible for any breach
of this Article IX by any of such Persons.

 
26

--------------------------------------------------------------------------------

 
 
9.6           Required Disclosures.  In the event that a Party receives a
request to disclose all or any part of the Proprietary Information under the
terms of a valid and effective subpoena or Order issued by a court of competent
jurisdiction or by a Governmental Body, such Party agrees to, as soon as
possible, notify the Company and the Disclosing Party in writing of the
existence, terms and circumstances surrounding such a request so that the
Company or such Disclosing Party, as applicable, may seek an appropriate
protective order and/or waive compliance by such Party with the appropriate
provisions of this Agreement.  If such Party is compelled to disclose any of the
Proprietary Information, it will disclose only that portion thereof which it is
compelled to disclose and shall use its reasonable efforts to obtain an Order or
other reliable assurance that confidential treatment will be accorded to the
Proprietary Information so disclosed.
 
9.7           Return of Documents and Property.  Upon the sale by an Investor of
the Shares held thereby, and at any other time upon the request of the Company,
the Investor (a) shall deliver to the Company all memoranda, disks, files,
notes, records or other documents which contain or are based upon Proprietary
Information of the Company and shall not retain any copies thereof in any format
or storage medium (including computer disk or memory) and (b) purge from any
computer system in the possession thereof other than those owned by and returned
to the Company, all computer files which contain or are based upon any
Proprietary Information of the Company and confirm such purging in writing to
the Company; provided, however, such Investor may destroy, instead of delivering
to the Company, all such memoranda, disks, files, notes, records or other
documents described in clause (a) if such Investor provides written
certification by its chief executive officer of such destruction.
 
9.8           Injunctive Relief.  Each Party hereby agrees and confirms that,
because of the valuable nature of the Proprietary Information, irreparable
damage would occur to the Company and each Investor in the event of any breach
of the obligations set forth in this Article.  It is hereby agreed and confirmed
that the Parties do not have an adequate remedy at Law to protect the Business
of the Company and the other Parties from any breach of the obligations set
forth in this Article, and that each of the Parties shall be entitled to
injunctive relief, in addition to such other remedies and relief that would, in
such event, be available to it or them at Law or in equity (including without
limitation, specific performance), without proof of special damages and without
the obligation to post any bond or provide any indemnity, which requirement is
hereby waived by each of the Parties.
 
9.9              Indemnification.  Without prejudice to the foregoing, each
Party hereby agrees to indemnify the other Parties and hold such Parties
harmless against all costs, Losses or expenses which the other Parties may incur
as a result of any breach or non-performance by the indemnifying Party of any of
its obligations set forth in this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
ADDITIONAL AGREEMENTS
 
10.1           Indemnification.
 
           (a)           CBLI and the Company shall jointly and severally
defend, indemnify and hold harmless Rusnano and its Affiliates and their
respective employees, agents, officers and directors (collectively, “Rusnano
Indemnitees”) from and against any and all Losses suffered, incurred or
sustained by Rusnano Indemnitees resulting from, arising out of or relating to
(i) any breach by CBLI or the Company of any of the representations, warranties
and covenants contained in this Agreement; or (ii) any negligence or willful
misconduct by CBLI or the Company in performing its obligations
hereunder.  Notwithstanding anything herein to the contrary, CBLI will not have
any liability to Rusnano Indemnitees under any provision of this Agreement or
otherwise for any punitive, incidental, consequential, special or indirect
damages, including loss of future revenue or income or loss of business
reputation or opportunity.
 
(b)           CBLI shall defend, indemnify and hold harmless the Company and its
Affiliates and their respective employees, agents, officers and directors
(collectively, “Company Indemnitees”) from and against any and all Losses
suffered, incurred or sustained by the Company Indemnitees resulting from,
arising out of or relating to (i) any breach by CBLI of any of the
representations, warranties and covenants contained in this Agreement; or (ii)
any negligence or willful misconduct by CBLI in performing its obligations
hereunder.  Notwithstanding anything herein to the contrary, CBLI will not have
any liability to the Company Indemnitees under any provision of this Agreement
or otherwise for any punitive, incidental, consequential, special or indirect
damages, including loss of future revenue or income or loss of business
reputation or opportunity.
 
(c)           Rusnano shall defend, indemnify and hold harmless the Company,
CBLI and their respective Affiliates and their respective employees, agents,
officers and directors (collectively, the “Other Indemnitees”) from and against
any and all Losses suffered, incurred or sustained by the Other Indemnitees
resulting from, arising out of or relating to (i) any breach by Rusnano of any
of the representations, warranties and covenants contained in this Agreement; or
(ii) any negligence or willful misconduct by Rusnano in performing its
obligations hereunder.  Notwithstanding anything herein to the contrary, Rusnano
will not have any liability to the Other Indemnitees under any provision of this
Agreement or otherwise for any punitive, incidental, consequential, special or
indirect damages, including loss of future revenue or income or loss of business
reputation or opportunity.
 
10.2           Further Assurances.  At any time prior to, on or after the
Closing Date, each Party hereto shall (a) execute and deliver any further
assignments, conveyances and other assurances, documents and instruments of
transfer reasonably requested by another Party to carry out the purposes of this
Agreement and the other Transaction Agreements; and (b) cooperate with the other
Parties, as such Parties may reasonably request, so that the Parties shall (i)
except as set forth in Section 10.6(ix), in a timely manner make all necessary
filings with, and conduct negotiations with, all Governmental Bodies and other
Persons the consent or approval of which, or a license or permit from which, is
required for the consummation of the transactions contemplated herein, and (ii)
provide to each other Party such information as the other Parties may reasonably
request in order to enable it to prepare such filings and to conduct such
negotiations.  The Parties hereto also agree to use their best efforts to
expedite the review process and to obtain all such necessary consents,
approvals, licenses and permits as promptly as practicable.  To the extent
permitted by applicable Law, the Parties shall request that each Governmental
Body or other Person whose review, consent or approval is requested treat as
confidential all information that is submitted to it.

 
28

--------------------------------------------------------------------------------

 
 
10.3           Expenses.  Except as otherwise expressly provided in this
Agreement, each Party hereto will bear its respective direct and indirect
expenses incurred in connection with due diligence and the preparation and
negotiation of this Agreement, the other Transaction Agreements and the
consummation of the transactions contemplated by this Agreement and the other
Transaction Agreements, including all fees and expenses of his, her or its
advisors and representatives.
 
10.4           Legality of the Transaction Agreements.  Each Party agrees not to
challenge in any court or proceeding before any Governmental Body in any
jurisdiction the legality of the transactions contemplated by the Transaction
Agreements.
 
10.5           Stock Plan of the Company.  The Investors acknowledge and agree
that the Company has adopted the Plan, a copy of which has been delivered to the
Investors, and that the Company has set aside and reserved 4,122 of shares of
Common Stock of the Company for issuance under the Plan as set forth
therein.  The Parties further agree that, upon each of the Second Closing, Third
Closing and Fourth Closing, the Company shall have the right to increase the
number of shares of Common Stock covered by the Plan to the number calculated as
follows: (i) 10% of the aggregate amount of funds invested in the Company at
each such Closing, divided by the respective purchase price per share of capital
stock of the Company paid upon each such Closing; plus (ii) that number of
shares of Common Stock calculated under subsection (i), which remains unused and
available for issuance under the Plan at the time of the respective Closing.
 
10.6           Good Faith Cooperation After the Closing Date. The Parties agree
to work in good faith to:
 
(i)           notify the local patent authorities in compliance with
requirements of applicable Law, in respect of the relevant Intellectual Property
Agreements;
 
(ii)           approve contracts with senior officers and employees of the
Company;
 
(iii)           register the relevant Intellectual Property Agreements with the
appropriate Governmental Bodies, in the event required by applicable Law;
 
(iv)           adopt and implement a non-disclosure and confidentiality policy
and an invention and intellectual property assignment policy for the Company and
the Russian Entity, whereby every employee or consultant of the Company or the
Russian Entity shall be subject to appropriate non-disclosure obligations
regarding the Company or the Russian Entity confidential information and each
such employee and consultant shall assign to the Company and the Russian Entity
all intellectual property rights he or she shall own that are related to the
Business of the Company or the Russian Entity;
 
(v)           execute and deliver the Service Agreement in the form to be
approved by Rusnano, CBLI and the Company;
 
(vi)           consistent with Section 2.2 hereof, procure consideration and
approval by the New Board of (x) the Business Plan and a research and
development plan of the Company; and (y) a first quarterly budget of the
Company; provided that the Company shall not be allowed to withdraw any funds
from the Company’s Escrow Account until the New Board approves the matters set
forth in  (x) through (y) of this Section 10.6(vi);

 
29

--------------------------------------------------------------------------------

 
 
(vii)           within 30 days of the Initial Closing, procure consideration and
approval of (x) the business plan and a research and development plan of the
Russian Entity; and (y) a first quarterly budget of the Russian Entity;
 
(viii)           appoint senior officers of the Russian Entity and to approve
their employment agreements, subject to the prior receipt of employment permits
or authorizations required by applicable Law for foreign workers to be employed
in the Russian Federation;
 
(ix)           no later than 90 days after the Initial Closing, the Company will
(x) cause a legal review of any additional post-closing approvals in the United
States of the transactions contemplated hereby and (y) deliver a written summary
of such review to Rusnano, whereupon Rusnano shall have the right, in its
reasonable discretion, to request the Company to provide any additional
information and/or to take further related actions, in each case to the
satisfaction of Rusnano; and
 
(x)           no later than 60 days after the Initial Closing, the New Board
shall review that certain Master Services Agreement (the “MSA”) dated as of July
19, 2011 between the Company and CBLI and recommend appropriate modifications to
the MSA, which shall be effected promptly after the same are mutually agreed
upon by CBLI and the Company.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1           Waivers, Delays or Omissions.  Except where time limitations are
specifically provided, no delay or omission to exercise any right, power or
remedy accruing to any Party hereto, upon any breach or default of any Party
under this Agreement, shall impair any such right, power or remedy of such Party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
Party hereto of any breach or default under this Agreement or any other
Transaction Agreement, or any waiver on the part of any Party of any provisions
or conditions of this Agreement and of any other Transaction Agreement must be
made in writing and shall be effective only to the extent specifically set forth
in such writing, and no waiver in any one or more instances shall be deemed to
be a further or continuing waiver of any such condition or breach in other
instances or a waiver of any other condition or breach of any other provision or
condition of this Agreement or any other Transaction Agreement; nor will any
single or partial exercise of any right preclude an additional or further
exercise thereof or the exercise of any other right.  All remedies, either under
this Agreement or by Law or otherwise afforded to any Party, shall be cumulative
and not alternative.

 
30

--------------------------------------------------------------------------------

 

11.2           Relationship of Parties.  This Agreement does not constitute a
partnership and nothing herein contained is intended to constitute, nor will it
be construed to constitute, the Investors as partners of each other or of the
Company.  Nothing contained herein will constitute any Investor or the Company
an agent of the other Investor or the Company.  Except as may otherwise be
explicitly agreed in writing, no Party will have the authority to act on behalf
of any other Party, nor will the Company have the authority to act on behalf of
either Investor. None of the Investors or the Company will incur or accept any
liability or enter into commitments or contracts on behalf of any Party other
than itself without the express prior written approval of the Party to be
bound.  The employees of each Party will remain the employees solely of such
Party, except to the extent that the Company may agree in writing with an
Investor that a specified employee is seconded to the Company.
 
11.3              Publicity.  None of the Parties will make any public
announcement or release any publicity naming an Investor or the Company without
the prior written consent of the Party being named, except as may be required by
Law.
 
11.4              Necessary Measures.  The Parties will, in a timely manner and
as required from time to time, take all such actions as may be necessary or
appropriate to implement or to cause their Affiliates to implement the
transactions contemplated by this Agreement and to assure the taking  of all
actions as may be necessary to give full effect to the provisions of this
Agreement and abstention from taking any actions which would contravene the
intent of the provisions of this Agreement.  Without limitation of the
foregoing, the Parties will assist each other in obtaining all necessary
regulatory and statutory approvals and to coordinate all communications with the
investor community, the regulators, the stock exchanges and the press, and the
Parties shall use their best efforts to obtain necessary approvals, licenses and
certificates, and the Parties will cooperate in good faith with each other as
may be necessary or appropriate, to fulfil any compliance procedures required
under the applicable Law with respect to licensing and intellectual property
protection.
 
11.5           Term of Agreement.
 
(a)           This Agreement will continue in full force and effect until the
earlier of (i) termination by mutual consent, (ii) with respect to an Investor
who transfers all of its Shares in the Company in accordance with the terms of
this Agreement and the applicable Transaction Agreements, upon the transfer of
all of such Shares and (iii) the date of the dissolution and liquidation of the
Company.  Articles IX, Section 10.1 and Sections 11.9 and 11.10 shall survive
any termination of this Agreement.
 
(b)           In the event that (i) the Company consummates its first
underwritten offering of shares of capital stock of the Company under the U.S.
Securities Act of 1933, as amended, or a similar public offering outside the
United States, or (ii) capital stock of the Company otherwise becomes publicly
traded in or outside the United States, then the Investors hereto hereby agree
to review and negotiate in good faith any appropriate modifications to this
Agreement and other Transaction Agreements, in consultation with their
respective counsel. All Parties hereby acknowledge and agree with the provisions
and limitations of Section 1.4 of the Stockholders Agreement, including without
limitation, the last sentence thereof.
 
11.6           Entire Agreement.  This Agreement, the Transaction Agreements,
the Exhibits and Schedules attached hereto, and the Exhibits and Schedules
attached thereto constitute the entire agreement of the Parties, except as
provided herein, and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.

 
31

--------------------------------------------------------------------------------

 
 
11.7           Headings.  Headings of the Articles and Sections of this
Agreement are for convenience of the Parties only, and shall be given no
substantive or interpretative effect whatsoever.
 
11.8           Binding Effect; Survival and Assignment.  This Agreement will be
binding on the Parties and their Affiliates and the successors and assigns of
each of them.  No Party may assign its rights, duties or interests hereunder in
whole or in part without the prior express written permission of the other
Parties hereto, except as specifically provided herein.
 
11.9           Governing Law and Severability.  This Agreement and its
enforcement, and any and all claims or disputes arising out of, relating to, or
in connection with this Agreement or the making, performance, or interpretation
of this Agreement, shall be governed by and construed exclusively in accordance
with the State of New York’s substantive law (including but not limited to its
law governing the attorney-client privilege and work product doctrine), without
regard to the conflicts of law or choice of law principles of the State of New
York or any other jurisdiction (including but not limited to U.S. federal law)
that would require the application of the law of any other jurisdiction.  The
provisions hereof will, to the greatest extent possible, be interpreted in such
a manner as to comply with applicable law, but if any provision hereof is,
notwithstanding such interpretation, determined to be invalid, void or
unenforceable, the remaining provisions of this Agreement will not be affected
thereby but will remain in full force and effect and binding upon the
Parties.  In particular, should the choice of law be held invalid because for a
part of this Agreement the choice of the laws of the State of New York is not
possible, the choice of the laws of the State of New York for all remaining
provisions of this Agreement shall continue to be valid in all respects.
 
11.10           Dispute Resolution.
 
(a)           Any and all claims or disputes (including but not limited to the
arbitrability of any such claim or dispute or the jurisdiction of the arbitral
tribunal provided for herein) arising out of, relating to, or in connection with
this Agreement or the Transaction Agreements or the making, performance, or
interpretation of this Agreement or the Transaction Agreements shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
(“Rules”), by one arbitrator appointed in accordance with the Rules.
 
(b)           The place of arbitration shall be in Stockholm.  The law
exclusively applicable to the arbitration (including but not limited to the law
governing the attorney-client privilege and work product doctrine) shall be the
State of New York’s substantive law.  Pursuant to Article 15.1 of the Rules, in
the event that the Rules are silent as to a given procedural matter, said matter
shall be governed by the procedural rules of the State of New York.  The U.S.
Federal Arbitration Act, 9 U.S.C. §1, et seq., shall not apply to the
arbitration.
 
(c)           Pursuant to such schedule as the arbitral tribunal shall
determine, (i) the Parties shall be permitted to serve, and shall be required to
respond to, demands to produce hearing exhibits and witness statements,
documents, and other evidence relevant to the claims or disputes in the
arbitration, and the arbitral tribunal shall be authorized, on the application
of any Party or of its own motion, but in either case only after giving the
Parties a reasonable opportunity to state their views, to order production of
said materials; and (ii) each Party shall give notice of the identity of each
witness (including but not limited to expert witnesses) whom the Party intends
to call at the hearing and the subject matter of the witness’ testimony.

 
32

--------------------------------------------------------------------------------

 
 
(d)           The English language shall be used throughout the arbitral
proceedings. The Parties shall bear their own attorneys’ fees, costs, expenses,
and taxes in connection with the arbitration.  The arbitrator’s fee shall be
borne equally by the parties to the arbitration.  The Parties hereby confirm and
agree that the award of the arbitrator shall be the sole and exclusive remedy of
the Parties regarding any claims, counterclaims, disputes, issues, or
accountings presented to the arbitrator; that any arbitration award shall be
made and shall promptly be payable in U.S. dollars free of any deduction or
offset; and that any attorneys’ fees, costs, expenses, or taxes incident to
enforcing the arbitration award shall, to the maximum extent permitted by law,
be charged against the party opposing such enforcement.  The award shall include
interest from the date of the arbitrator’s decision until the award has been
paid in full, at the statutory rate of the State of New York.
 
11.11           Waiver of Immunities.


(a)           Each Party expressly, unconditionally and irrevocably waives, to
the fullest extent permitted by applicable Law, with respect to itself and its
revenues, property and assets, which it now possesses or may hereafter acquire
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty (whether characterized as state immunity, sovereign immunity, act of
state or otherwise), from (1) jurisdiction of the arbitration as provided in
this Agreement, (2) suit, and the jurisdiction of any court of competent
jurisdiction, to enforce the arbitrator’s award, (3) relief by way of
injunction, order for specific performance or for recovery of property, (4)
attachment of its revenues, property or assets (whether before or after
judgment, in aid of execution or otherwise) and (5) execution or enforcement of,
or recovery on, any judgment to which it or its revenues, property or assets
might otherwise be entitled in any proceedings in the courts of any competent
jurisdiction.


Each Party expressly, unconditionally and irrevocably agrees, to the fullest
extent permitted by applicable law, that it will not claim, invoke or permit to
be invoked on its behalf or on behalf of its revenues, property or assets, any
such immunity in any such proceedings.  Each Party represents that it possesses
the authority to so waive as indicated herein.


(b)           Subject to any applicable appellate rights, each Party consents
generally in respect of any proceedings to the giving of any relief or the issue
of  any process in connection with the proceedings including, without
limitation, the making, enforcement or execution against any revenues, property
or assets whatsoever (irrespective of their use or intended use) of any Order
which may be made or given in the proceedings.


(c)           Each Party irrevocably and unconditionally acknowledges that the
execution, delivery and performance of this Agreement constitute private and
commercial (and not public) acts of Rusnano.

 
33

--------------------------------------------------------------------------------

 

11.12           Notices.  All notices, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand or by Federal Express or a similar overnight courier to,
(b) five (5) days after being deposited in any United States Post Office
enclosed in a postage prepaid and registered or certified envelope addressed to
or (c) when successfully transmitted by fax or e-mail (with a confirming copy of
such communication to be sent as provided in clauses (a) or (b) above) to, the
Party for whom intended, at the address, fax number or e-mail address for such
Party set forth below (or at such other address, fax number or e-mail address
for a party as shall be specified by like notice, provided, however, that any
notice of change of address, fax number or e-mail address shall be effective
only upon receipt):
 
If to the Company, to it at:
 
73 High Street
Buffalo, New York USA 14203
Attention: Chief Executive Officer
Facsimile: +1-716-849-6820
Email: Dtyomkin@cbiolabs.com
 
With copy (which shall not constitute notice) to:
 
Riker Danzig Scherer Hyland Perretti LLP
500 Fifth Avenue, 49th Floor
New York, New York 10110
Attention: Natasha Ziabkina, Esq.
Facsimile: +1-212-302-6628
Email: Nziabkina@riker.com
 
If to CBLI, to it at:
 
73 High Street
Buffalo, New York USA 14203
Attention: Chief Executive Officer
Facsimile: +1-716-849-6820
Email: Mfonstein@cbiolabs.com


With copy (which shall not constitute notice) to:
 
Riker Danzig Scherer Hyland Perretti LLP
500 Fifth Avenue, 49th Floor
New York, New York 10110
Attention: Natasha Ziabkina, Esq.
Facsimile: +1-212-302-6628
Email: Nziabkina@riker.com


If to Rusnano, to it at:
 
OJSC “RUSNANO”
10A Prospect 60-Letiya Oktyabrya

 
34

--------------------------------------------------------------------------------

 
 
Moscow 117036
Attention: Leysan Shaydullina, Investment Manager
Facsimile: +7 495-988-5399
Email: Leysan.Shaydullina@rusnano.com


With copy (which shall not constitute notice) to:
 
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY  10019-6142
Attention: Elena Sauber, Esq.
Facsimile: +1-212-506-5151
Email: Esauber@orrick.com
 
11.13           Finders' Fees, Brokerage Commissions.  Each of the Parties
represents and warrants to the other Parties that it has not incurred any
liability for finder's fees, brokerage commissions or the like, and each Party
indemnifies the other against liability for any such fees or commissions
attributable to any act or failure to act of the indemnifying Party.
 
11.14           Amendments.  This Agreement or any provision hereof may be
amended, modified, supplemented or waived only by a written instrument executed
by all Parties.
 
11.15           Language of the Agreement.  This Agreement shall be executed by
the Parties in the English language, and the same shall be the official and
governing version of this Agreement and shall control.
 
11.16           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each Party to the other Parties.  The signatures of all Parties
need not appear on the same counterpart.  The delivery of signed counterparts by
facsimile or email transmission that includes a copy of the sending Party’s
signature is as effective as signing and delivering the counterpart in person,
for all purposes.
 
11.17           No Third Party Rights.  Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any Persons other than the Parties hereto and the
respective successors and assigns of the foregoing, and the Company, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third parties to any Party to this Agreement or the Company,
nor shall any provision hereof give any third parties any right of subrogation
or action over or against any Party to this Agreement or the Company.

 
35

--------------------------------------------------------------------------------

 

11.18           Construction.  The language in all parts of this Agreement shall
in all cases be construed simply, according to its fair meaning, and not
strictly for or against any of the Parties hereto.  Without limitation, there
shall be no presumption against any Party on the ground that such Party was
responsible for drafting this Agreement or any part thereof.
 
11.19           Remedies.  The Parties each acknowledge and agree that no
failure or delay in exercising any right, power or privilege hereunder will
operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or any right, power or privilege
hereunder.  The Parties further acknowledge and agree that money damages would
not be a sufficient remedy for any breach of this Agreement, and that the
non-breaching Party will be entitled to specific performance as a remedy for any
such breach.  Such remedy will not be deemed to be the exclusive remedy for a
breach thereof, but will be in addition to all other remedies available at Law
or equity to the non-breaching Party.
 
11.20           Successors and Assigns.  All covenants and agreements in this
Agreement by or on behalf of the respective Parties hereto shall bind and inure
to the benefit of their respective successors and assigns.
 
11.21           Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, (a) such
provision will be fully severable, (b) the remaining provisions of the Agreement
will remain in full force and effect and will not be affected by such provision
or its severance herefrom and (c) in lieu of such provision, there will be added
automatically as part of this Agreement a legal, valid and enforceable provision
as similar in terms to such provision as possible.
 
11.22           Rules of Construction.
 
(a)           Singular words shall connote the plural as well as the singular,
and plural words shall connote the singular as well as the plural, and the
masculine shall include the feminine and the neuter, as the context may
required.
 
(b)           All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement.  All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.
 
(c)           Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted this Agreement or any
exhibits hereto shall not be applicable in the construction and interpretation
of this Agreement or any exhibits hereto.
 
(d)           The terms “dollars” and “$” shall refer to United States Dollars,
the currency of the United States.
 
(e)           The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder” and
any similar terms shall refer to this Agreement, and not solely to the provision
in which such term is used.

 
36

--------------------------------------------------------------------------------

 
 
(f)           The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
 
11.23           Schedules.  Capitalized terms used in the schedules which are
defined herein shall have the meanings assigned to such terms herein unless
otherwise defined in the schedule.  The inclusion of any description or document
in a schedule is not intended, nor shall it be deemed to imply necessarily, that
the matters referred to or contained in such schedule are not in the ordinary
course of business.  Nothing in the schedules constitutes an admission of any
liability of any Party or an admission against interest.  The disclosure of a
matter in any schedule shall be deemed a disclosure for all purposes and shall
qualify each representation or warranty made herein to the extent
applicable.  Where the terms of a contract or other disclosure item have been
summarized or described in a schedule, such summary or description does not
purport to be a complete statement of the material terms of the contract or
other item.
 
[SIGNATURES FOLLOW]

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.
 

 
PANACELA LABS, INC.
       
By
/s/ Dmitry Tyomkin
   
Name: Dmitry Tyomkin
   
Title: Chief Executive Officer
       
CLEVELAND BIOLABS, INC.
       
By
/s/ Michael Fonstein, Ph.D.
   
Name: Michael Fonstein, Ph.D.
   
Title: Chief Executive Officer
       
OPEN JOINT STOCK COMPANY “RUSNANO”
       
By
/s/ Andrey Borisovich Malyshev
   
Name: Andrey Borisovich Malyshev
   
Title: Deputy Chairman of the Management Board



[Signature Page to Investment Agreement]

 
38

--------------------------------------------------------------------------------

 